BLUE, Chief Judge,
concurring.
I concur with the majority’s decision because the issue that supports a reversal was not preserved for appeal. The issue *1054presented in this case is whether the trial court erred in denying the motion to suppress where the police officer improperly applied the “plain feel” doctrine. I agree with the majority and the trial court that the motion to suppress was properly denied on that basis. It appears to me, however, that the results of the search should have been suppressed because the search was conducted subsequent to an illegal detention. The record reveals that the officer lacked a well-founded suspicion that Mr. Harrell was committing a trespass, the purported justification for the initial stop and detention. See Slydell v. State, 792 So.2d 667 (Fla. 4th DCA 2001). Had the illegal detention been presented to the trial court, preserved as an issue on appeal, and briefed in this appeal, a reversal would have been the appropriate disposition.